DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,210,924. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:


Claim
Application
11,210,924
1
1. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a standard vehicle trailer 12 VDC type female outlet connected to the controller module; and a "lasso" termination loop having a standard vehicle trailer 12 VDC type male plug connectable to the standard vehicle trailer 12 VDC type female outlet, the "lasso" termination loop further comprising a single conductor extending in a loop out from and back to the standard vehicle trailer 12 VDC type male plug.  
-
2
2. The system of Claim 1, further comprising an intermediate extension wiring harness connectable between the standard vehicle trailer 12 VDC type female outlet connected to the controller module and the standard vehicle trailer 12 VDC type male plug connected to the "lasso" termination loop.  
-
3
3. The system of Claim 2 further comprising at least one intermediate extension cord connectable between the standard vehicle trailer 12 VDC type female outlet connected to the controller module and the standard vehicle trailer 12 VDC type male plug connected to the "lasso" 10DW Ref. No. 99013-202 termination loop.  
-
4
4. The system of Claim 3, wherein the at least one intermediate extension cord comprises a standard 110 VAC electrical extension cord having two or three conductors.  
-
5
5. The system of Claim 3, wherein the at least one intermediate extension cord comprises a plurality of standard 110 VAC electrical extensions cords connected end to end between the standard vehicle trailer 12 VDC type female outlet connected to the controller module and the standard vehicle trailer 12 VDC type male plug connected to the "lasso" termination loop.  
-
6
6. The system of Claim 1, wherein the system is installed in association with a motor vehicle and the power source comprises a battery of the motor vehicle, and further wherein the controller module is positioned in a generally inaccessible location on the motor vehicle when the motor vehicle is locked.  
-
7
7. The system of Claim 1, wherein the system further comprises a local audible alarm device connected to and driven by the controller module.  
-
8
8. The system of Claim 1, wherein the system further comprises an alarm telemetry transmitter connected to and driven by the controller module, wherein a remote electronic device may receive an alarm signal from the system.  
-
9
9. The system of Claim 1, wherein the "lasso" termination loop further comprises a resettable fusible link to prevent overvoltage damage to the "lasso" termination loop.  
-
10
10. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a female type outlet connected to the controller module; and a "lasso" termination loop having a male type plug connectable to the female type outlet, the "lasso" termination loop further comprising a single conductor extending in a loop out from and back to the male type plug.  
1. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a standard 110 VAC type female outlet connected to the controller module; and a “lasso” termination loop having a standard 110 VAC type male plug connectable to the female outlet, the termination loop further comprising a single conductor extending in a loop out from and back to the male plug.
11
11. The system of Claim 10, further comprising an intermediate extension wiring harness connectable between the female type outlet connected to the controller module and the male type plug connected to the "lasso" termination loop.  
2. The system of claim 1 further comprising at least one intermediate extension cord connectable between the female outlet connected to the controller module and the male plug connected to the “lasso” termination loop.
12
12. The system of Claim 11 further comprising at least one intermediate extension cord connectable between the female type outlet connected to the controller module and the male type plug connected to the "lasso" termination loop.  
2. The system of claim 1 further comprising at least one intermediate extension cord connectable between the female outlet connected to the controller module and the male plug connected to the “lasso” termination loop.
13
13. The system of Claim 12, wherein the at least one intermediate extension cord comprises an electrical extension cord having two or three conductors.  
7. The system of claim 2 wherein the at least one intermediate extension cord comprises a standard 110 VAC electrical extension cord having two or three conductors.
14
14. The system of Claim 12, wherein the at least one intermediate extension cord comprises a plurality of electrical extensions cords connected end to end between the female type outlet 12DW Ref. No. 99013-202 connected to the controller module and the male type plug connected to the "lasso" termination loop.  
8. The system of claim 7 wherein the at least one intermediate extension cord comprises a plurality of standard 110 VAC electrical extensions cords connected end to end between the female outlet connected to the controller module and the male plug connected to the “lasso” termination loop.
15
15. The system of Claim 10, wherein the system is installed in association with a motor vehicle and the power source comprises a battery of the motor vehicle, and further wherein the controller module is positioned in a generally inaccessible location on the motor vehicle when the motor vehicle is locked.  
4. The system of claim 1 wherein the system is installed in association with a motor vehicle and the power source comprises the battery of the motor vehicle, and further wherein the controller module is positioned in a generally inaccessible location on the motor vehicle when the motor vehicle is locked.
16
16. The system of Claim 10, wherein the system further comprises a local audible alarm deviceconnected to and driven by the controller module.  
5. The system of claim 1 wherein the system further comprises a local audible alarm device connected to and driven by the controller module.
17
17. The system of Claim 10, wherein the system further comprises an alarm telemetry transmitter connected to and driven by the controller module, wherein a remote electronic device may receive an alarm signal from the system.  
6. The system of claim 1 wherein the system further comprises an alarm telemetry transmitter connected to and driven by the controller module, wherein a remote electronic device may receive an alarm signal from the system.
18
18. The system of Claim 10, wherein the "lasso" termination loop further comprises a resettable fusible link to prevent overvoltage damage to the "lasso" termination loop.  
3. The system of claim 1 wherein the “lasso” termination loop further comprises a resettable fusible link to prevent overvoltage damage to the termination loop.
19
19. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a first connector connected to the controller module; and 13DW Ref. No. 99013-202 a "lasso" termination loop having a second connector connectable to the first connector, the "lasso" termination loop further comprising a single conductor extending in a loop out from and back to the first connector.  
1. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a standard 110 VAC type female outlet connected to the controller module; and a “lasso” termination loop having a standard 110 VAC type male plug connectable to the female outlet, the termination loop further comprising a single conductor extending in a loop out from and back to the male plug.
20
20. The system of Claim 19, wherein the first connector is a female type outlet and the second connector is a male type plug.
1. A loop conductor security alarm system for triggering an alarm upon interruption of an established loop circuit electrical conductor, the system comprising: a power source; a controller module, powered by the power source and capable of detecting an interruption in an established loop conductor path; a standard 110 VAC type female outlet connected to the controller module; and a “lasso” termination loop having a standard 110 VAC type male plug connectable to the female outlet, the termination loop further comprising a single conductor extending in a loop out from and back to the male plug.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor suggest a loop conductor security system with a controller module attached to a standard vehicle trailer 12 VDC female outlet and a lasso termination loop having a standard vehicle trailer 12 VDC type male plug and further comprising a single conductor extending in a loop out from and back to the standard vehicle trailer 12 VDC type male plug. The closest prior art to Tuttle (US 5831531) teaches a loop security system but fails to disclose the male and female standard vehicle trailer 12 VDC male and female plugs and the particularly claimed construction.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689